DETAILED ACTION
Response to Amendment
The amendment filed 04/21/2022 has been entered.
Claims 3 and 12 are cancelled. 
Claims 1, 5, 11, 18, and 19 are amended.
Claims 1-2, 4-11, and 13-20 are pending.
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 states it depends on claim 12 which has been cancelled. Based on applicant's amendments it is assumed applicant intended to have claim 13 depend on claim 11 as claim 12 has been incorporated into claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawry (US 20140016558 A1) in view of Hoffman (US 20100102672 A1) and Novak (US 20190229560 A1).
Regarding claim 1, Lawry [Abstract; Fig 1, 9-12] teaches ..... transmission, by said generator secured on one side of a wall, of an acoustic transmission signal having said frequency[Abstract; Figs 1, 9-12; 0012-0018]; and reception of the acoustic transmission signal by an acoustic receiver secured on another side of the wall[Abstract; Figs 1, 9-12; 0012-0018]…
Lawry does not explicitly teach measurement of the admittance of an acoustic generator; use of said admittance to define an acoustic transmission frequency[However Abstract; 0012-0018 teach the use of impedance which is related to admittance]….. wherein one or said acoustic receiver is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches measurement of the admittance of an acoustic generator[Abstract; Fig 3, 5;0037-0040, 0045-0048]; use of said admittance to define an acoustic transmission frequency[Abstract; Fig 3, 5;0037-0040, 0045-0048]; transmission, by said generator secured on one side of a wall, of an acoustic transmission signal having said frequency[Abstract; Fig 3, 5;0037-0040, 0045-0048]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation. 
Novak teaches one or said acoustic receiver is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set when activation thresholds for a device. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Lawry [Abstract; Fig 1, 9-12] teaches an acoustic generator configured to be secured on one side of a wall[Abstract; Figs 1, 9-12; 0012-0018], ..... the acoustic transmission signal being configured to be received by an acoustic receiver secured on another side of the wall[Abstract; Figs 1, 9-12; 0012-0018].
Lawry does not explicitly teach configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance ]….. wherein one acoustic receiver secured on the other side of the wall is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches ..... configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Novak teaches wherein one acoustic receiver secured on the other side of the wall is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set when activation thresholds for a device. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 18, Lawry [Abstract; Fig 1, 9-12] An acoustic receiver configured to be secured on one side of a wall and to receive an acoustic transmission signal [Abstract; Figs 1, 9-12; 0012-0018], ..... the acoustic transmission signal being transmitted by a transmitter secured on another side of the wall and comprising the generator.[Abstract; Figs 1, 9-12; 0012-0018]
Lawry does not explicitly teach having a frequency defined according to the admittance of an acoustic generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance] ….. wherein one acoustic receiver secured on the one side of the wall is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Though a person of ordinary skill would consider activation thresholds for systems]
Hoffman [Abstract; Fig 3] teaches ..... having a frequency defined according to the admittance of an acoustic generator[Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Novak teaches wherein one acoustic receiver secured on the one side of the wall is powered only when an acoustic intensity received by the receiver is greater than a threshold. [Claim 16; 0009, 0043 has the system only activate at a certain threshold]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic receiver in Lawry to use the thresholds in Novak in order to set when activation thresholds for a device. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 2, Lawry, as modified, teaches one or said acoustic receiver is powered by the received acoustic transmission signal.[Title; Abstract]
Regarding claim 4, Lawry does not explicitly teach wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance ] 
Hoffman teaches wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal. [Abstract; Fig 3, 5;0037-0040, 0045-0048] 
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the transducer admittance in Hoffman as a basis for the frequency in order to have optimum operation.
Regarding claim 5, Lawry does not explicitly teach said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal, and when the first signal is applied, said intensity is smaller than said threshold.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance and a person of ordinary skill would consider activation thresholds for systems]
Hoffman teaches said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal[Abstract; Fig 3, 5;0037-0040, 0045-0048]...
Novak teaches that when the first signal is applied, said intensity is smaller than said threshold.[ Claim 16; 0009, 0043 has the system only activate at a certain threshold and 0059 and claim 18 has transmission at less than a threshold]
It would have been obvious to one of ordinary skill in the art to have modified the generator of Lawry with the admittance of the transducer from Hoffman and the thresholds from Novad to select when to activate the system. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Lawry does not explicitly teach after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first excitation signal is applied to the generator. 
Hoffman teaches after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first excitation signal is applied to the generator.[Abstract; Fig 3, 5; 0007-0009, 0070; Claim 1]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator of Lawry to use the drive voltage of Hoffman as a basis for the frequency in order to have optimum operation. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skillin the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Lawry, as modified, teaches said frequency is adjusted when the second excitation signal is applied.[Abstract; Figs 1, 9-12; 0012-0018; 0053-0055, 0104]
Regarding claims 8 and 16, Lawry, as modified, teaches wherein an acoustic communication frequency band is centered on said frequency.[0051, 0065, 0070, 0078, 0083]
Regarding claims 9 and 17, Lawry does not explicitly teach said frequency is defined so that the phase of said admittance is substantially extremal for said frequency.
Hoffman teaches that said frequency is defined so that the phase of said admittance is substantially extremal for said frequency.[ Abstract; 0037]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use extremal admittance values of Hoffman in order to optimize the transducer. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skillin the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Lawry does not explicitly teach wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal.[However Abstract; 0012-0018 teach the use of impedance which is related to admittance]
Hoffman teaches wherein said admittance is the admittance between two terminals of application, to the generator, of a first excitation signal. [Abstract; Fig 3, 5;0037-0040, 0045-0048]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the transducer admittance in Hoffman as a basis for the frequency in order to have optimum operation.
Regarding claim 14, Lawry does not explicitly teach when the first excitation signal is applied, said intensity is smaller than said threshold. [However a person of ordinary skill would consider activation thresholds for systems] 
Novak teaches that when the first signal is applied, said intensity is smaller than said threshold.[ Claim 16; 0009, 0043 has the system only activate at a certain threshold and 0059 and claim 18 has transmission at less than a threshold]
It would have been obvious to one of ordinary skill in the art to have modified the generator of Lawry with the thresholds from Novak to select when to activate the system. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Lawry does not explicitly teach after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first signal is applied to the generator.
Hoffman teaches after the definition of said frequency, a second excitation signal having a peak voltage greater than a peak voltage of the first signal is applied to the generator.[Abstract; Fig 3, 5; 0007-0009, 0070; Claim 1]
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator of Lawry to use the drive voltage of Hoffman as a basis for the frequency in order to have optimum operation. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skillin the art. In re Aller, 105 USPQ 233.)
Regarding claim 19, Lawry [Abstract; Fig 1, 9-12] teaches an acoustic transmitter comprising an acoustic generator configured to be secured on one side of the wall[Abstract; Figs 1, 9-12; 0012-0018], ..... the acoustic transmission signal being configured to be received by an acoustic receiver secured on another side of the wall and the receiver of claim 18[Abstract; Figs 1, 9-12; 0012-0018].
Lawry does not explicitly teach configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [However Abstract; 0012-0018 teach the use of impedance which is related to admittance ]
Hoffman [Abstract; Fig 3] teaches ..... configured to define a frequency of an acoustic transmission signal according to the admittance of the generator [Abstract; Fig 3, 5;0037-0040, 0045-0048]...
It would have been obvious to one of ordinary skill in the art to have modified the acoustic generator to use the admittance in Hoffman as a basis for the frequency in order to have optimum operation. Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, Lawry, as modified, teaches that said wall, the generator and the receiver being secured to the wall on either side of the wall. [Abstract; Figs 1, 9-12;]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawry (US 20140016558 A1) in view of Hoffman (US 20100102672 A1) and Novak (US 20190229560 A1) as applied to claim 1 above, and further in view of Walker (US 8213885 B2).
Regarding claim 10, Lawry, teaches IQ demodulation[0058, 0061, 0062, 0092-0094; Claim 1 all teach quadrature demodulation].
Walker teaches two values of a current and of a voltage applied to the generator are obtained by ..... demodulation and are then divided by one another. [Claim 1].
It would have been obvious to one of ordinary skill in the art to have modified the IQ demodulation of Lawry with the method of processing current and voltages in Walker in order to use well known methods of demodulation to get the required values.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645